Citation Nr: 1612782	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 notification letter (to a March 2012 rating decision) of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, essentially, granted service connection for right ear hearing loss and assigned a 0 percent rating for the Veteran's now service-connected bilateral hearing loss, effective October 17, 2011 (date of claim).  [Service connection for left ear hearing loss was previously granted in a September 1977 rating decision, and rated noncompensable.]  

In February 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  

At the February 2016 videoconference hearing, it was the Veteran's testimony that he sees A.F., a private audiologist, on a regular basis, at least twice a year, for treatment.  A review of the record shows that although the Veteran submitted copies of private audiograms in support of his claim, such audiograms were conducted from June 1998 to March 2011, prior to his date of claim.  See December 2011 submission from Veteran.  The Veteran's more recent private audiograms are not of record.  As records of such treatment/evaluation may contain information pertinent to his claim, they should be secured, if available.  
Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from A.F., his private audiologist.

If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)

2. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

